DETAILED ACTION
Response to Amendment
In light of the amendments, the previous 112(b) rejections have been withdrawn.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the previous signals per se 101 has been withdrawn.
In light of the amended claims, claims 1-3, 7-9, 13, and 16-80 are rejected under 35 U.S.C. 103.
In light of the amended claims, claims 11-12 and 20 have overcome a 35 U.S.C. 103 art rejection.

Notice to Applicant
In the amendment dated 08/02/2022, the following has occurred: claims 1, 7, 13, and 16-17 have been amended; claims 4-6, 10, 14-15, and 19 have been canceled; claims 2-3, 8-9, 11-12, 18, and 20 have remained unchanged; and no new claims have been added.
Claims 1-3, 7-9, 11-13, 16-18, and 20 are pending.
Effective Filing Date: 08/24/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112(b) Rejections:
Applicant amended the claims to overcome the previous 112(b) rejections. These 112(b) rejections have been withdrawn.

35 U.S.C. 101 Rejections:
Applicant agrees that the claims recite one of the four statutory categories under Step 1 of the 101 analysis. Applicant however disagrees that amended claims are directed to an abstract idea categorized under certain methods of organizing human activity (CMOHA) in Step 2A Prong One. Examiner however respectfully disagrees. As explained further below in the 35 U.S.C. 101 rejection section the claims are directed to CMOHA as these claims describe a process that humans can perform to predict future health events. For example a human can compare event data to determine the likelihood of a future event and then determine to perform an action to mitigate the event where the action could be commercial in nature (scheduling appointments, etc.). Furthermore, the aspect of generating/displaying elements that are then to be shared with others can be performed by a person using a pen and paper where that person can write down the risk category and/or the likelihood of a medical event. The “sample” aspect is also not technology specific and can refer to a person who takes medical data and selects predetermined fields of that medical data as relevant for her/his determination. Therefore these above limitations can indeed describe human activity.
To reiterate as stated above and further below in the 35 U.S.C. 101 rejection section, the claims outline a process that describe following a set of rules in order to predict future health events and notifying people of these events in order to act upon them (such as by determining a next appointment). Thus these claims are directed to both commercial or legal interactions (including agreements in the form business relations between  patients and healthcare providers) and managing personal behavior or relationships or interactions between people (including following rules or instructions).
Applicant further argued with respect to Step 2A Prong Two and stated that the specification outlines that improved computing system efficiencies are realized. Less computer clicks or entries to the EMR are needed by the computer. Applicant further mentions that fewer clicks or entries reduces memory utilization, CPU cycles, number of operations, etc. Applicant also states that navigation burden is decreased and this decrease provides the benefits mentioned above with respect to the CPU usage. Examiner respectfully does not agree as doing less of something is not necessarily an technical improvement to a technological problem. It depends on the purpose of the technical solution to the technical problem. For example, the present specification outlines the technical problem as a need for identification of potentially preventable events through risk analysis for more efficient and valuable management of medical care. The technical solution here appears to be related to an improvement to the abstract idea of determining potentially preventable events as opposed to an improvement to a computing technology. Further, the additional elements do not integrate the abstract idea into a practical application as these additional elements can be directed to WURC (well-understood, routine, or conventional) activity, “apply it” using generic computer components, and a general linking to a technological field.
Applicant states that claim 1 provides an improved graphical user interface based on the displaying risk scores and categories. This is not described in the specification as being an improvement. Additionally, the claims do not recite an interface.
Lastly, Applicant argues with respect to Step 2B. Applicant states that both individually or as an ordered combination the claim elements are significantly more than the supposed abstract idea. Examiner however respectfully disagrees based on the above explanation.
Applicant also made arguments with respect to the newly added claim limitations. These are deemed moot in view of the updated 101 rejection used to reject these limitations. the entire rejection can be seen below in the 35 U.S.C. 101 rejection section.
With regards to the 101 rejection given to claims 13 and 16 for including transitory signals per se, Applicant amended the claims to overcome this previous 101 rejection. Examiner withdraws the 101 associated with transitory signals per se.

35 U.S.C. 103 Rejections:
Applicant argued with respect to the newly amended claim limitations. These arguments have been deemed moot in view of the newly cited art used to address these rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 7-9, 11-13, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 7-9, and 11-12 are drawn to a system, claims 13 and 16 are drawn to a non-transitory media, and claims 17-18 and 20 are drawn to a method, each of which is within the four statutory categories. Claims 1-3, 7-9, 11-13, 16-18, and 20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receive a signal comprising an indication that a first event has occurred with regard to the individual, 2) in response to the signal and within a predetermined period of time of the signal being received, automatically access the medical record store, 3) sample, from the plurality of medical data elements in the medical record store, a pre-selected set of medical data elements having a statistical significance of at least P<0.05 for predicting a probability of occurrence of a second event, 4) generate a second event risk score for the individual by performing a logistical regression analysis of the pre-selected set of medical elements that are sampled from the medical record store, wherein the second event risk score indicates the probability of occurrence of the second event for the individual, 5) assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range, 6) access a medical record (EMR) for the individual, 7) modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR, 8) generate a first visually perceptible element that represents the second event risk score and a second visually perceptible element that represents whether the second event risk score is assigned to the low probability category, the moderate probability category, or the high probability category, 9) deliver the first visually perceptible element and the second visually perceptible element to cause display to a user of the first visually perceptible element and the second visually perceptible element for the individual, and 10) generate and communicate a first notification to a medical professional when the second event risk score meets or exceeds a predetermined threshold. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including agreements in the form business relations between  patients and healthcare providers) and managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, the claims outline a process that describe following a set of rules in order to predict future health events and notifying people of these events in order to act upon them (such as by determining a next appointment. This aspect is related to business relations between healthcare providers and patients). Independent claims 13 and 17 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-3, 7-9, 11-12, 16, 18, and 20 include all of the limitations of claims 1, 13, and 17, and therefore likewise incorporate the above described abstract idea. Depending claim 7 adds the additional steps of “wherein a notification comprising the second event risk score is generated and communicated to the individual”; claim 8 adds the additional step of “wherein the system generates an automated medical management plan for the individual based on the second event risk score”; claim 9 adds the additional step of “wherein the medical professional generates a customized medical management plan for the individual based on the second event risk score”; claim 16 adds the additional step of “wherein a medical management plan is developed for the individual in response to the second event risk score and probability category”; and claim 20 adds the additional step of “automatically creating an appointment for the individual with the medical professional when the second event risk score is greater than the predetermined risk score”. Additionally, the limitations of depending claims 2-3, 11-12, and 18 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-3, 7-9, 11-12, 16, 18, and 20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 13, and 17 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an electronic medical record store comprising a plurality of medical data elements for an individual, the plurality of medical data elements comprising demographic data, medication data, laboratory data, medical history data, and social determinant data, 2) a computer server at a medical computer system, the computer server coupled to the electronic medical record store and programmed to, via one or more processors of the computer server, perform tasks, 3) an electronic medical record, 4) a browser window to perform the claimed steps.
The 1) electronic medical record store comprising a plurality of medical data elements for an individual, the plurality of medical data elements comprising demographic data, medication data, laboratory data, medical history data, and social determinant data in these steps adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, see MPEP 2106.05(g).
The 2) computer server at a medical computer system, the computer server coupled to the electronic medical record store and programmed to, via one or more processors of the computer server, perform tasks in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [0018] where there are generic computing systems, see MPEP 2106.05(f)).
The 3) electronic medical record in these steps generally links the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
The 4) browser window in these steps generally links the abstract idea to a particular technological environment or field of use (such as the internet, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) an electronic medical record store comprising a plurality of medical data elements for an individual, the plurality of medical data elements comprising demographic data, medication data, laboratory data, medical history data, and social determinant data, 2) a computer server at a medical computer system, the computer server coupled to the electronic medical record store and programmed to, via one or more processors of the computer server, perform tasks, 3) an electronic medical record, 4) a browser window to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to certain method steps of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 1) electronic medical record store comprising a plurality of medical data elements for an individual, the plurality of medical data elements comprising demographic data, medication data, laboratory data, medical history data, and social determinant data in these steps add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following represents an example that courts have identified as demonstrating computer functions as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient event data in a database and/or electronic memory, and retrieving the event data from storage in order to predict future events.
Furthermore, the current invention generates notifications utilizing a 2) a computer server at a medical computer system, the computer server coupled to the electronic medical record store and programmed to, via one or more processors of the computer server, perform tasks, thus the computer server is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Additionally, the 3) electronic medical record generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea to an electronic medical record, because limiting application of the abstract idea to an electronic version is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Lastly, the 4) browser window generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea to a browser window, because limiting application of the abstract idea to displaying using a browser window is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, and insignificant extra-solution activity in the form of WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-3, 7-9, 11-13, 16-18, and 20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0337345 to Pauws et al. in view of U.S. 2004/0249669 to Pollack et al. further in view of U.S. 2015/0095046 to Pironti et al. and further in view of U.S. 2016/0117466 to Singh.
As per claims 1, 13, and 17, Pauws et al. teaches a system useful for modifying an operation of a medical computer program for generating a second event risk score for an individual, the system comprising:
--an electronic medical record store comprising a plurality of medical data elements for an individual, (see: paragraph [0062] where there is a database (record store) within apparatus 100) the plurality of medical data elements comprising demographic data, medication data, and medical history data; (see: paragraph [0062] where there is a database of previously acquired risk profiles. Also see: paragraph [0054] where demographic data may be acquired for the subject as well as clinical information such as medication when determining the risk profiles) and
--a computer server at a medical computer system, the computer server coupled to the electronic medical record store (see: paragraph [0062] where there is an apparatus 100 (computer server at a medical computer system)) and programmed to, via one or more processors of the computer server:
----receive patient data from databases; (see: paragraph [0010] where risk profile data is being sourced from databases for the subject and other subjects)
--in response to the signal and within a predetermined period of time, automatically access the electronic medical record store; (see: FIG. 2 where in response to the received signal (the acquired risk profile information which can be indicative of medical events) 204 occurs which automatically obtains other subjects information from memory. The predetermined period of time here is defined by “in response to” because it is predetermined that the medical store will be accessed in the period of time defined as after the subject’s information is received in 202)
--sample, from the plurality of medical data elements in the electronic medical record store, a pre-selected set of medical data elements for predicting a probability of occurrence of a second event; (see: paragraphs [0010] and [0072] where other subject risk profiles are being gathered for comparison with the subject’s risk profile to determine matches. The pre-selected set of medical data elements here is the time series of risk scores)
--generate a second event risk score for the individual by performing a logistical regression analysis of the pre-selected set of medical elements that are sampled from the electronic medical record store, (see: paragraph [0099] where a logistic regression model may be used that scores the likelihood of hospitalization where the likelihood is the second event risk score for the subject. This is done based on an analysis of the time series of risk scores (sampled medical elements)) wherein the second event risk score indicates the probability of occurrence of the second event for the individual; (see: paragraph [0010] where second event risk score here is a likelihood of occurrence of a medical event for a subject)
--generate and communicate a first notification to a medical professional when the second event risk score meets or exceeds a predetermined threshold (see: paragraphs [0011] and [0097] where an action may be taken to prevent the occurrence of the medical event when the likelihood of the medical event (the second event risk score) exceeds a threshold. Also a user is provided with a notification or information on any possible medical event such that an appropriate action can be taken).
Pauws et al. may not further, specifically teach:
The step of receive event patient data from databases as:
1) --receive a signal comprising an indication that a first event has occurred with regard to the individual.
Additionally, Pauws et al. may not further specifically teach:
2) --the plurality of medical data elements comprising laboratory data and social determinant data;
3) --medical data elements having a statistical significance of at least P<0.05;
4) --assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range;
5) --access an electronic medical record (EMR) for the individual;
6) --modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR;
7) --generate a first visually perceptible element that represents the second event risk score and a second visually perceptible element that represents whether the second event risk score is assigned to the low probability category, the moderate probability category, or the high probability category; and
8) --deliver the first visually perceptible element and the second visually perceptible element to a browser window to cause display to a user of the first visually perceptible element and the second visually perceptible element for the individual.

Pollack et al. teaches:
3) --medical data elements having a statistical significance of at least P<0.05 (see: paragraph [0044] where there are variables of at least P<0.05).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 3) medical data elements having a statistical significance of at least P<0.05 as taught by Pollack et al. in the system as taught by Pauws et al. with the motivation(s) of maximizing predictive accuracy (see: paragraph [0047] of Pollack et al.)

Pironti et al. teaches:
2) --the plurality of medical data elements comprising laboratory data and social determinant data; (see: paragraph [0020] where there is clinical data that may include lab data. Also see: paragraph [0022] where there is behavioral and lifestyle data (social determinant data) and this is part of a pre-determined set of requested data)
4) --assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, (see: paragraph [0031] and FIG. 3 where the scores are used to categorize a person into 1 of 3 categories including a low, moderate, or high category) wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, (see: paragraph [0031] and FIG. 3 where the scores fall into categories. Also see: FIG. 6 where scores are being assessed to determine if they fall outside of threshold amounts (ranges)) wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range; (see: FIG. 7 where the risk tiers are tiered with high being the highest, moderate being lower than high, and low being lower than moderate)
5) --access an electronic medical record (EMR) for the individual; (see: FIG. 5 and paragraph [0033] where a health plan member is assigned to a risk tier based on their scores) and
6) --modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, (see: FIG. 5 and paragraph [0033] where a health plan member is assigned to a risk tier based on their scores. By assigning the member to a tier the system is modifying the record of the member) wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR (FIG. 5 and paragraph [0033] where tier assignment is indicative of new data whether it be in place of old data or not).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) the plurality of medical data elements comprise laboratory data, 4) assign the second event risk score to one of a low probability category, a moderate probability category, or a high probability category, wherein the low probability risk category corresponds to the second event risk score in a first range, the moderate probability risk category corresponds to the second event risk score in a second range, and the high probability risk category corresponds to the second event risk score in a third range, wherein a value of the second event risk score in the third range is greater than a value of the second event risk score in the second range, and a value of the second event risk score in the second range is greater than a value of the second event risk score in the first range, 5) access an electronic medical record (EMR) for the individual, and 6) modify the EMR to include the second event risk score and the one of the low probability category, the moderate probability category, or the high probability category that is assigned, wherein modification of the EMR for the individual includes one or more of modifying an existing data element, adding a new data element, or overriding an existing data element with a new data element within the EMR as taught by Pironti et al. in the system as taught by Pauws et al. and Pollack et al. in combination with the motivation(s) of detecting conditions to mitigate risk of health plan members (see: paragraphs [0004] – [0005] of Pironti et al.).

Singh teaches:
1) --receive a signal comprising an indication that a first event has occurred with regard to the individual; (see: paragraph [0176] where actions may be event triggered with regards to an individual)
7) --generate a first visually perceptible element that represents the second event risk score and a second visually perceptible element that represents whether the second event risk score is assigned to the low probability category, the moderate probability category, or the high probability category; (see: paragraphs [0143] – [0144] where there are first and second visual elements which visually display the total score (first visual element) and risk category (second visual element) of the evaluee. These visual elements are being generated for display) and
8) --deliver the first visually perceptible element and the second visually perceptible element to a browser window to cause display to a user of the first visually perceptible element and the second visually perceptible element for the individual (see: paragraphs [0143] – [0144] where there are first (the total score) and second (risk category) visual elements being displayed for the evaluee. A report is being delivered to a user with this information. Also see: paragraph [0185] where the applications 3780 may include a browser for receiving content streams on the mobile device. Thus a browser window may display this information).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive a signal comprising an indication that a first event has occurred with regard to the individual, 7) generate a first visually perceptible element that represents the second event risk score and a second visually perceptible element that represents whether the second event risk score is assigned to the low probability category, the moderate probability category, or the high probability category, and 8) deliver the first visually perceptible element and the second visually perceptible element to a browser window to cause display to a user of the first visually perceptible element and the second visually perceptible element for the individual as taught by Singh in the system as taught by Pauws et al., Pollack et al., and Pironti et al. in combination with the motivation(s) of identifying individuals who are likely to have adverse outcomes (see: paragraph [0003] of Singh).

As per claim 2, Pauws et al., Pollack et al., Pironti et al., and Singh in combination teaches the system of claim 1, see discussion of claim 1. Pauws et al. further teaches wherein the electronic medical record store is associated with at least one selected from: a hospital, an inpatient rehabilitation facility, an acute care facility, a pharmacy, and a medical professional practice (see: paragraph [0063] where the database may be from a medical professional practice (professional healthcare facility)).

As per claim 3, Pauws et al., Pollack et al., Pironti et al., and Singh in combination teaches the system of claim 1, see discussion of claim 1. Pauws et al. further teaches wherein the second event risk score comprises a probability that the individual will have a second event occur within 90 days after the first event (see: paragraph [0099] where there is a probability that the event occurs within a week. The specific time being 90 days is non-functional).

As per claim 7, Pauws et al., Pollack et al., Pironti et al., and Singh in combination teaches the system of claim 1, see discussion of claim 1. Pauws et al. further teaches wherein a notification comprising the second event risk score is generated and communicated to the individual (see: paragraph [0010] where a notification is provided to the user and it is indicative of the likelihood for a future event. Furthermore, Singh teaches of displaying of risk scores in paragraph [0143] - [0144]).

As per claim 8, Pauws et al., Pollack et al., Pironti et al., and Singh in combination teaches the system of claim 1, see discussion of claim 1. Pauws et al. further teaches wherein the system generates an automated medical management plan for the individual based on the second event risk score (see: paragraph [0097] where there is automatic generation of an action such as an intervention (automated medical management plan) based on this likelihood (second event risk score)).

As per claim 9, Pauws et al., Pollack et al., Pironti et al., and Singh in combination teaches the system of claim 1, see discussion of claim 1. Singh further teaches wherein the medical professional generates a customized medical management plan for the individual based on the second event risk score (see: paragraph [0087] where at least some of the available data (the risk scores) is being used to assist in a third party decision in terms of a treatment plan).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Pauws et al., Pollack et al., Pironti et al., and Singh in combination teaches the media of claim 13, see discussion of claim 13. Pauws et al. further teaches wherein a medical management plan is developed for the individual in response to the second event risk score (see: paragraph [0097] where there is automatic generation of an action such as an intervention (automated medical management plan) based on this likelihood (second event risk score))
Pironti et al. further teaches wherein a medical management plan is developed for the individual in response to the probability category (see: paragraph [0023] where there are scores that are associated with categories).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 18, Pauws et al., Pollack et al., Pironti et al., and Singh in combination teaches the method of claim 17, see discussion of claim 17. Pauws et al. further teaches wherein the notification to the medical professional further comprises one or more of an automatically generated medical management plan, an option to customize a medical management plan, and an option to communicate a message to the individual containing the second event risk score and a medical management plan (see: paragraphs [0011] and [0097] where an action may be taken to prevent the occurrence of the medical event when the likelihood of the medical event (the second event risk score) exceeds a threshold. Also a user is provided with a notification or information on any possible medical event such that an appropriate action can be taken. The action here would be the management plan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626